EXHIBIT 10.1

 

AGREEMENT AND GENERAL RELEASE

 

Hooper Holmes, Inc., (referred to throughout this Agreement as “Employer”), and
David J. Goldberg, (referred to throughout this Agreement as “Employee”), agree
that:

 

1. Last Day of Employment. Employee’s last day of employment with Employer is
December 31, 2005.

 

2. Consideration. In consideration for signing this Agreement and compliance
with the promises made herein, Employer agrees:

 

a. to pay to Employee twelve (12) months salary in the amount of Two Hundred
Thirty-Three Thousand Dollars ($233,000.00), less lawful deductions, within
fifteen (15) days after the passage of the revocation period described in
paragraph “4” or Employee’s last day of employment, whichever occurs later; and

 

b. to pay to Employee the sum of Twenty-Three Thousand Two Hundred Sixty-One
Dollars and Fifty Cents ($23,261.50) “grossed up” to include any taxes that
would be owed by Employee by reason of such payment within fifteen (15) days
after the passage of the aforesaid revocation period, representing the end of
lease buyout cost of the automobile presently leased for him by Employer, it
being expressly recognized that it shall be Employee’s sole obligation to
purchase said automobile and that Employer has no obligation to purchase the
vehicle in its own name and transfer title to the automobile to Employee and
further that Employee shall be entitled to receive the aforesaid sum regardless
of whether he elects to purchase said automobile; and

 

c. if Employee elects to continue medical and/or dental coverage under
Employer’s group medical and dental insurance plans in accordance with the
continuation requirements of COBRA, the Employer shall reimburse Employee for
the cost of said coverage for a period of eighteen (18) months beginning on
January 1, 2006 and ending on June 30, 2007. Employee acknowledges that Employer
cannot make COBRA payments directly to the group medical and dental insurance
carriers and that Employer will pay the COBRA amount to Employee on a monthly
basis through June 30, 2007. Employee acknowledges that Employer shall withhold
taxes and other lawful withholdings from the monthly payments to Employee, so
that the net amount received by Employee will be less than the monthly COBRA
amount. Employee will be issued a Form W-2 by Employer indicating all
withholdings. It shall be the obligation of Employee to promptly notify Employer
if and when he has discontinued COBRA coverage or has obtained other medical
and/or dental insurance coverage, either directly or through another employer’s
group plan, during said eighteen (18) month period, in which event Employer’s
obligation to Employee for COBRA payments shall cease; and

 

- 1 -



--------------------------------------------------------------------------------

d. to pay Employee’s SERP life insurance premium for the one-year policy period
from February 2006 to February 2007 when said premium payment is due; and

 

e. to pay Employee for all unused vacation days in calendar year 2005; and

 

f. to provide employee with his Employer-supplied laptop computer after all
Employer-related data has been removed from the computer by Employer’s IT
Department; and

 

g. to have Employer’s Compensation Committee grant Employee a waiver under the
retirement provisions of Employer’s various stock option plans, so as to provide
Employee one (1) year following his last day of employment (i.e., until
December 31, 2006) to exercise his presently held stock options, notwithstanding
that due to Employee’s age, he is not eligible to “retire” under said plans; and

 

h. to pay Employee the sum of Ten Thousand Dollars ($10,000.00), to be used by
Employee at his sole discretion for outplacement fees or other expenses incurred
by him in finding other employment or establishing another career. Employer
agrees to “gross up” the amount paid to Employee pursuant to this subsection h,
to cover any taxes owed thereon by Employee.

 

3. No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the monies and/or benefits specified in
paragraph “2” above, except for Employee’s execution of this Agreement and the
fulfillment of the promises contained herein.

 

4. Revocation. Employee may revoke this Agreement for a period of seven
(7) calendar days following the day Employee executes this Agreement. Any
revocation within this period must be submitted, in writing, to Robert William
Jewett, Senior Vice President and General Counsel and state, “I hereby revoke my
acceptance of our Agreement and General Release.” The revocation must be
personally delivered to Mr. Jewett or Employer’s designee, or mailed to
Mr. Jewett c/o Hooper Holmes, Inc., 170 Mt. Airy Road, Basking Ridge, New Jersey
07920 and postmarked within seven (7) calendar days of execution of this
Agreement. This Agreement shall not become effective or enforceable until the
revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in New Jersey, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday.

 

- 2 -



--------------------------------------------------------------------------------

5. General Release of Claim. Employee, Employee’s heirs, executors,
administrators, fiduciaries, successors and/or assigns, knowingly and
voluntarily release and forever discharge, to the full extent permitted by law,
Employer, Employer’s past, present and future direct or indirect parent
organizations, subsidiaries, divisions, affiliated entities, partners, officers,
directors, trustees, administrators, fiduciaries, employment benefit plans
and/or pension plans or funds, executors, attorneys, employees, insurers,
reinsurers and/or agents and their successors and assigns individually and in
their official capacities, and its and their past, present and future direct or
indirect parent organizations, subsidiaries, divisions, affiliated entities,
partners, officers, directors, trustees, administrators, fiduciaries, employment
benefit plans and/or pension plans or funds, executors, attorneys, employees,
insurers, reinsurers and/or agents and their successors and assigns,
individually and in their official capacities, (collectively referred to herein
as “Released Parties” or “Released Party”) jointly and severally, of and from
all claims, known or unknown, that Employee has or may have against Released
Parties as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:

 

  •   The National Labor Relations Act;

 

  •   Title VII of the Civil Rights Act;

 

  •   Civil Rights Act of 1991

 

  •   Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •   The Employee Retirement Income Security Act;

 

  •   The Fair Credit Reporting Act;

 

  •   The Immigration Reform Control Act;

 

  •   The Americans with Disabilities Act;

 

  •   The Rehabilitation Act;

 

  •   The Age Discrimination in Employment Act;

 

  •   The Occupational Safety and Health Act;

 

  •   The Family and Medical Leave Act;

 

  •   The Equal Pay Act;

 

  •   The Fair Labor Standards Act;

 

  •   Worker Adjustment and Retraining Notification Act;

 

  •   Employee Polygraph Protection Act;

 

  •   The New Jersey Law Against Discrimination;

 

  •   The New Jersey Family Leave Act;

 

  •   The New Jersey State Wage and Hour Law;

 

  •   The New Jersey Conscientious Employee Protection Act;

 

  •   The New Jersey Equal Pay Law;

 

  •   The New Jersey Occupational Safety and Health Law;

 

  •   The New Jersey Smokers’ Rights Law;

 

  •   The New Jersey Genetic Privacy Act;

 

  •   The New Jersey Fair Credit Reporting Act;

 

  •   The New Jersey Statutory Provision Regarding Retaliation/Discrimination
for Filing A Workers’ Compensation Claim;

 

  •   The New Jersey Public Employees’ Occupational Safety and Health Act;

 

- 3 -



--------------------------------------------------------------------------------

  •   New Jersey laws regarding Political Activities of Employees, Lie Detector
Tests, Jury Duty, Employment Protection, and Discrimination;

 

  •   any other federal, state or local civil rights law, whistle-blower or any
other local, state or federal law, regulation or ordinance;

 

  •   any public policy, contract (oral, written or implied), tort, constitution
or common law;

 

  •   any claims for vacation, sick or personal leave pay or payment pursuant to
any practice, policy, handbook or manual; or

 

  •   any allegation for costs, fees, or other expenses including attorneys’
fees.

 

6. Affirmations. Employee affirms that Employee has not filed, caused to be
filed, and presently is not a party to any claim, complaint, or action against
Released Parties in any forum or form. Employee further affirms that Employee
has been paid and/or has received all leave (paid or unpaid), compensation,
wages, bonuses, commissions, and/or benefits to which Employee may be entitled
and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to Employee, except as provided in this
Agreement. Employee furthermore affirms that Employee has no known workplace
injuries or occupational diseases and has been provided and/or has not been
denied any leave requested under the Family and Medical Leave Act and/or any
other federal, state or local leave law, including the New Jersey Family Leave
Act. Employee agrees not to seek employment with Released Parties in the future.

 

7. Confidentiality. To the extent permitted by law, Employee and Employer
mutually agree not to disclose any information regarding the existence or
substance of this Agreement, except that Employee may disclose the substance of
this Agreement to Employee’s spouse, tax advisor, or an attorney with whom
Employee chooses to consult regarding Employee’s consideration of this
Agreement, each of whom shall likewise agree to keep the information
confidential. In the event Employee is subject to subpoena, court order or
otherwise compelled to testify, appear or provide information regarding Released
Parties, within three (3) days of Employee’s receipt of said subpoena, court
order, or other notification, Employee will provide written notice, via
facsimile and mail, to Robert William Jewett, Senior Vice President and General
Counsel, Hooper Holmes, Inc., 170 Mt. Airy Road, Basking Ridge, New Jersey
07920, facsimile number 908-953-6304. This Agreement shall not be filed with any
court and shall remain forever confidential except in an action to enforce or
for breach of this Agreement. If Employee asserts an action to enforce this
Agreement or for breach of this Agreement, Employee shall maintain such
confidentiality by whatever means necessary, including, but not limited to,
submitting the Agreement to a court under confidential seal. Notwithstanding the
foregoing, Employee acknowledges that Employer is required to file this
Agreement with the U .S. Securities and Exchange Commission as an exhibit to a
Form 8-K describing the Agreement and Employee expressly agrees that such filing
by Employer will not constitute a violation of this confidentiality provision.

 

8. Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of New Jersey without regard
to its conflict of laws provision. In the event Employee or Employer breaches
any provision of this Agreement, Employee and Employer affirm that either may
institute an action against the

 

- 4 -



--------------------------------------------------------------------------------

other to specifically enforce any term or terms of this Agreement, in addition
to any other legal or equitable relief permitted by law. In the event that any
provision of this Agreement is declared illegal or unenforceable by a court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect. Moreover, if
any such provision determined to be invalid, illegal or unenforceable can be
made valid, legal or enforceable by modification thereof, then the party for
whose benefit the provision exists, may make such modification as necessary to
make the provision valid, legal and enforceable.

 

9. Non Disparagement. Employee agrees not to defame, disparage or demean
Employer in any manner whatsoever and Employer agrees not to defame, disparage
or demean Employee in any manner whatsoever.

 

10. Cooperation. Subject to Employee’s other personal and professional
obligations and on reasonable notice and at reasonable times, Employee will
cooperate with Employer and its counsel in connection with any investigation,
administrative or regulatory proceeding or litigation relating to any matter in
which Employee was involved or of which Employee has knowledge as a result of
Employee’s employment with Employer and/or any Released Party or Released
Parties.

 

11. Return of Property. Employee agrees that on or before December 31, 2005, to
return any and all property, including all copies or duplicates thereof,
belonging to Released Parties, including, but not limited to, keys, security
cards, equipment, documents, supplies, customer lists and customer information,
confidential documents, leased and any other property of the Employer in
Employee’s possession, excepting his company provided automobile (should he
decide to purchase it from the leasing company) and his company provided laptop
computer.

 

12. Nonadmission of Wrongdoing. Employee agrees that neither this Agreement nor
the furnishing of the consideration for this Agreement shall be deemed or
construed at anytime for any purpose as an admission by Employer of any
liability or unlawful conduct of any kind.

 

13. Non-Competition. In exchange for the consideration provided by Employer, as
set forth in Paragraph 2 above, Employee agrees that for a period of one
(1) year following his last day of employment with Employer, as set forth in
Paragraph 1 above, he will not, within the United States of America, engage in
the selling or marketing of any services which Employer is currently providing
to its clients, for any company or organization that presently competes with
Employer. Employee agrees that Employer shall be entitled to injunctive relief,
and such other relief as the courts shall grant it, in the event of any breach
or threatened breach of this provision by Employee. Employee agrees that in the
event that a court finds this provision to be unreasonable in terms of duration
or territory, the court may modify this provision as it deems appropriate and
reasonable.

 

- 5 -



--------------------------------------------------------------------------------

14. Right of First Refusal. Employer and Employee agree that Employer shall have
a right of first refusal to invest in any business venture that may be offered
by Employee to Employer during the twelve (12) month period following Employee’s
last day of employment. During this period, Employee must offer the business
venture to Employer prior to offering it to any other party, including
competitors of Employer.

 

15. Amendment. This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
Employee and Released Parties hereto, and fully supercedes any prior or
contemporaneous agreements or understandings between Employee and Released
Parties; provided, however, that this Agreement does not supercede or affect any
confidentiality, non-disclosure, invention, assignment of proprietary rights, or
non-solicitation agreement(s) signed by Employee. The obligations of such
agreements remain in full force and effect and Employee expressly acknowledges
Employee’s intent to adhere to the promises contained in those agreements.
Employee also acknowledges that Employee has not relied on any representation,
promises, or agreements of any kind made in connection with the decision to sign
this Agreement, except for those set forth in this Agreement.

 

EMPLOYEE IS HEREBY ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND IS HEREBY ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL RELEASE.

 

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST RELEASED PARTIES AS OF THE DATE OF THE EXECUTION OF
THIS AGREEMENT.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

/s/ David J. Goldberg

--------------------------------------------------------------------------------

David J. Goldberg Date: December 7, 2005 HOOPER HOLMES, INC. By:  

/s/ Benjamin A. Currier

--------------------------------------------------------------------------------

NAME:   Benjamin A. Currier TITLE:   Chairman & Interim Chief Executive Officer
Date: December 14, 2005

 

- 7 -